Mr. Justice Thomas delivered the opinion of the court: Claimant, on the 28th day of June, 1929, entered into a contract with the State with its legal representatives for the sale of certain labor and materials used in the finishing, erecting and completion of laboratory equipment for a science building at the Illinois State Normal University at Normal, Illinois. Claimant did, on the 20th day of April, 1930, complete said contract according to the plans and specifications. On June 28, 1929, there ivas an unexpended balance remaining in the revolving fund for State universities for $46,068.62 appropriated by the 55th General Assembly out of which this claim could have been paid if the contract had been completed. The 56th General Assembly failed to reappropriate any fund to take care of claimant’s uncompleted contract and the unexpended balance of $18,430.45 lapsed into the State Treasury on September 30th, 1929, and when the claimant’s contract ivas completed in April, 1930, there were no funds out of which this claim could be paid. It is admitted by the Attorney General for the State that claimant furnished the material and did the Avork according to the contract and the plans and specifications and that the claim is a just claim against the State and recommends that the same be alloAved in the sum of $14,212.00. On the recommendation of the Attorney General an award is alloAved in the sum of $14,212.00.